DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2010/0113197 (Martin et al., hereinafter Martin).
Regarding claims 1, 3 and 4, Figure 1 of Martin discloses a shuffleboard arrangement including a shuffleboard table 102 with a first target end 108 and a second playing end 106.  Figure 1 of Martin further shows the recited elevated and vertical scoreboard 104.  Although Figure 1 of Martin does not explicitly show the recited wall, Martin discloses an embodiment wherein the scoreboard can be arranged on the wall.  See Martin, paragraph [0027].
Regarding claim 2, a vertical scoreboard arranged on the wall is considered to be parallel to the wall.
Regarding claim 5, Official Notice is taken that shuffleboard games are interior games such that any wall on which the Martin scoreboard would be arranged would be inherently part of a building.
Regarding claims 7 and 13-16, housing 110 corresponds to the recited outer box.  Side rails 114,116 correspond to the recited ledge that are considered to be inherently capable of holding drink receptacles.
Regarding claim 10, Martin discloses that bars and pubs are known to use a plurality of shuffleboard tables in their establishments.  See Martin, paragraph [0003].
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied above.
Regarding claims 9 and 18, it would have been obvious to one having ordinary skill in the art to taper one end of the Martin ledge, since it has been held to be within the general skill of a worker in the art to change the shape of an element as a matter of obvious engineering choice.  See In re Dailey, 149 USPQ 47.
Claims 6, 8, 9, 11, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied above in view of U.S. Patent Application Publication Number 2007/0257428 (Silva et al., hereinafter Silva).
Regarding claims 6, 8 and 20, attaching one end of the table and thereby attaching one end of the ledge to the wall was known in the art as evidenced by Silva.  See Silva, paragraph [0041].  One of ordinary skill in the art could have attached one end of the Martin ledge to the wall as taught by Silva by known methods and the result would have been a predictable use of orienting shuffleboard tables in a room.  Therefore, it would have been obvious to one of ordinary skill in the art to attach a shuffleboard to a wall.
With further regard to claim 6, it would have been an obvious matter of design choice to make the attachment removable, since such a modification would have involved a mere separation of parts.  To make elements separable is generally recognized as being within the level of ordinary skill in the art.  See Nerwin v. Erlichman, 168 USPQ 177.
Regarding claims 9 and 18, alternatively, Silva shows the ledge 15 of a shuffleboard table tapering from the distal end to the player end.  See Silva, Figure 1; paragraph [0028].  One of ordinary skill in the art could have substitute the tapered ledge of Silva for the ledge of Martin.  The tapered ledge creates a larger area away from the player end to position items such as drinks and food.  The result of such a substitution would have been predictable in that the shuffleboard table would have added a desirable receptive area also for placards and advertisements.  Therefore it would have been obvious to one of ordinary skill in the art to replace the Martin ledge with a tapered ledge as taught by Silva in order to improve the similarly shuffleboard tables.
Regarding claim 11, Silva discloses that it is old and well-known in the gaming art to provide additional space around the perimeter of gaming tables.  See Silva, Figure 3; paragraph [0041].  Such space is considered to correspond to the recited viewing area.  It would have been obvious to one of ordinary skill in the art to provide the Martin gaming tables with a viewing area between tables in view of Silva who teaches the necessity of providing additional space between tables.
Regarding claim 17, housing 110 of Martin corresponds to the recited outer box.  Side rails 114,116 correspond to the recited ledge that are considered to be inherently capable of holding drink receptacles.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martin as applied above in view of U.S. Patent Application Publication Number 2017/0370119 (Powlen).
Powlen discloses the concept of providing a portable barrier to be used between adjacent playing areas for the purposes of containing or restraining errant playing pieces from traveling too far from the playing field.  Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Powlen to the shuffleboard arrangement of Martin and Silva as modified above would have yielded predictable results and resulted in an improved arrangement, namely an arrangement that would separate shuffleboard tables with a partition or portable barrier in order to keep any errant shuffleboard pucks close by.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Martin and Silva as applied above in view of Powlen as applied above.
Figure 3 of Silva shows neighboring shuffleboard tables but does not show a partition separating the tables.  Powlen discloses the concept of providing a portable barrier to be used between adjacent playing areas for the purposes of containing or restraining errant playing pieces from traveling too far from the playing field.  Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Powlen to the shuffleboard arrangement of Martin and Silva as modified above would have yielded predictable results and resulted in an improved arrangement, namely an arrangement that would separate shuffleboard tables with a partition or portable barrier in order to keep any errant shuffleboard pucks close by.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Number 2,529,535, U.S. Patent Application Publication Numbers 2010/0062859, 2010/0279804 and 2011/0207542, U.S. Design Patent Number D562,910, GB 2582012, GB 2568100 and WO 2018/127677 show other shuffleboard arrangements.  U.S. Patent Number 4,589,235 and U.S. Patent Application Publication Number 2019/0344148 show other partitions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raleigh Chiu whose telephone number is (571) 272-4408.  The examiner can normally be reached on Monday-Tuesday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached on (571) 272-4463.
The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	It is noted that all practice before the Office is in writing (see 37 C.F.R. § 1.2) and the proper authority for action on any matter in this regard are the statutes (35 U.S.C.), regulations (37 C.F.R.) and the commentary on policy (MPEP).  Therefore, no telephone discussion may be controlling or considered authority of Petitioner’s/Caller’s action(s).
	


	/RALEIGH W CHIU/               Primary Examiner, Art Unit 3711